DETAILED ACTION
The applicant’s amendment filed on May 24, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner amendment was given in an interview with Patrick A. de la Pena on July 15, 2022.

The application has been amended as follows:

Referring to claim 1, amend last paragraph of claim 1 as shown below:
a plurality of grooves positioned on an outer surface of the exterior pipe, each of the plurality of grooves respectively extending from and contacting a first edge of a first discharge hole of a respective pair of discharge holes of the plurality the discharge holes to contact a second edge of a second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes, and the first discharge hole of the respective pair of discharge holes of the plurality of the discharge holes and the second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes are adjacent in an axial direction of the exterior pipe.

Referring to claim 6, amend last paragraph of claim 6 as shown below:

wherein a plurality of circumferential lines travel around the exterior pipe, each of the plurality of circumferential lines passing through a center of each of the discharge holes it passes through, and each of the plurality of grooves is positioned between the respective pair of adjacent discharge holes along a respective line of the plurality of circumferential lines.

Referring to claim 7, amend last paragraph of claim 7 as shown below:

a plurality of grooves positioned on an outer surface of the exterior pipe, each of the plurality of grooves respectively extending from and contacting a first edge of a first discharge hole of a respective pair of discharge holes of the plurality the discharge holes to contact a second edge of a second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes, and the first discharge hole of the respective pair of discharge holes of the plurality of the discharge holes and the second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes are adjacent in an axial direction of the exterior pipe.

Allowable Subject Matter
Claims 1-7 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on May 03, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a plurality of grooves positioned on an outer surface of the exterior pipe, each of the plurality of grooves respectively extending from and contacting a first edge of a first discharge hole of a respective pair of discharge holes of the plurality the discharge holes to contact a second edge of a second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes, and the first discharge hole of the respective pair of discharge holes of the plurality of the discharge holes and the second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes are adjacent in an axial direction of the exterior pipe.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 7; the limitations “a plurality of grooves positioned on an outer surface of the exterior pipe, each of the plurality of grooves respectively extending from and contacting a first edge of a first discharge hole of a respective pair of discharge holes of the plurality the discharge holes to contact a second edge of a second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes, and the first discharge hole of the respective pair of discharge holes of the plurality of the discharge holes and the second discharge hole of the respective pair of discharge holes of the plurality of the discharge holes are adjacent in an axial direction of the exterior pipe.” in combination with all other claimed limitation of base claim 7 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847